Order entered December 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00889-CV

                     JAGADISH BALACHANDRACHARI, Appellant

                                               V.

THERESA KIM-HOA TANG AND THE OFFICE OF THE ATTORNEY GENERAL OF
                        TEXAS, Appellees

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-11165-R

                                           ORDER
       We GRANT The Office of the Attorney General’s December 22, 2015 motion to extend

time to file brief and ORDER the brief be filed no later than February 12, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE